
	
		II
		112th CONGRESS
		2d Session
		H. R. 4089
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2012
			Received
		
		AN ACT
		To protect and enhance opportunities for
		  recreational hunting, fishing and shooting.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Sportsmen’s Heritage Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Recreational Fishing and Hunting Heritage and
				Opportunities
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Definition.
					Sec. 104. Recreational fishing, hunting, and
				shooting.
					Title II—Recreational Shooting Protection
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Recreational shooting.
					Title III—Polar Bear Conservation and Fairness
					Sec. 301. Short title.
					Sec. 302.  Permits for importation of polar bear trophies taken
				in sport hunts in Canada.
					Title IV—Hunting, Fishing, and Recreational Shooting
				Protection
					Sec. 401. Short title.
					Sec. 402. Modification of definition.
					Title V—Hunting in Kisatchie National Forest
					Sec. 501. Hunting in Kisatchie National Forest.
					Title VI—DESIGNATION OF AND RESTRICTIONS ON NATIONAL
				MONUMENTS
					Sec. 601. Designation of and restrictions on national
				monuments.
				
			IRecreational
			 Fishing and Hunting Heritage and Opportunities
			101.Short
			 titleThis title may be cited
			 as the Recreational Fishing and
			 Hunting Heritage and Opportunities Act.
			102.FindingsCongress finds that—
				(1)recreational
			 fishing and hunting are important and traditional activities in which millions
			 of Americans participate;
				(2)recreational
			 anglers and hunters have been and continue to be among the foremost supporters
			 of sound fish and wildlife management and conservation in the United
			 States;
				(3)recreational
			 fishing and hunting are environmentally acceptable and beneficial activities
			 that occur and can be provided on Federal public lands and waters without
			 adverse effects on other uses or users;
				(4)recreational
			 anglers, hunters, and sporting organizations provide direct assistance to fish
			 and wildlife managers and enforcement officers of the Federal Government as
			 well as State and local governments by investing volunteer time and effort to
			 fish and wildlife conservation;
				(5)recreational
			 anglers, hunters, and the associated industries have generated billions of
			 dollars of critical funding for fish and wildlife conservation, research, and
			 management by providing revenues from purchases of fishing and hunting
			 licenses, permits, and stamps, as well as excise taxes on fishing, hunting, and
			 shooting equipment that have generated billions of dollars of critical funding
			 for fish and wildlife conservation, research, and management;
				(6)recreational shooting is also an important
			 and traditional activity in which millions of Americans participate, safe
			 recreational shooting is a valid use of Federal public lands, including the
			 establishment of safe and convenient shooting ranges on such lands, and
			 participation in recreational shooting helps recruit and retain hunters and
			 contributes to wildlife conservation;
				(7)opportunities to
			 recreationally fish, hunt, and shoot are declining, which depresses
			 participation in these traditional activities, and depressed participation
			 adversely impacts fish and wildlife conservation and funding for important
			 conservation efforts; and
				(8)the public
			 interest would be served, and our citizens’ fish and wildlife resources
			 benefitted, by action to ensure that opportunities are facilitated to engage in
			 fishing and hunting on Federal public land as recognized by Executive Order No.
			 12962, relating to recreational fisheries, and Executive Order No. 13443,
			 relating to facilitation of hunting heritage and wildlife conservation.
				103.DefinitionIn this title:
				(1)Federal public
			 land
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Federal public land means any land or water that is—
						(i)owned by the
			 United States; and
						(ii)managed by a
			 Federal agency (including the Department of the Interior and the Forest
			 Service) for purposes that include the conservation of natural
			 resources.
						(B)ExclusionThe
			 term Federal public land does not include any land or water held
			 in trust for the benefit of Indians or other Native Americans.
					(2)Hunting
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 hunting means use of a firearm, bow, or other authorized means in
			 the lawful—
						(i)pursuit, shooting,
			 capture, collection, trapping, or killing of wildlife;
						(ii)attempt to
			 pursue, shoot, capture, collect, trap, or kill wildlife; or
						(iii)the training of hunting dogs, including
			 field trials.
						(B)ExclusionThe
			 term hunting does not include the use of skilled volunteers to
			 cull excess animals (as defined by other Federal law, including laws applicable
			 to the National Park System).
					(3)Recreational
			 fishingThe term recreational fishing means the
			 lawful—
					(A)pursuit, capture,
			 collection, or killing of fish; or
					(B)attempt to
			 capture, collect, or kill fish.
					(4)Recreational
			 shootingThe term recreational shooting means any
			 form of sport, training, competition, or pastime, whether formal or informal,
			 that involves the discharge of a rifle, handgun, or shotgun, or the use of a
			 bow and arrow.
				104.Recreational
			 fishing, hunting, and shooting
				(a)In
			 generalSubject to valid
			 existing rights and subsection (g), and cooperation with the respective State
			 and fish and wildlife agency, Federal public land management officials shall
			 exercise their authority under existing law, including provisions regarding
			 land use planning, to facilitate use of and access to Federal public lands,
			 including Wilderness Areas, Wilderness Study Areas, or lands administratively
			 classified as wilderness eligible or suitable and primitive or semi-primitive
			 areas, for fishing, sport hunting, and recreational shooting except as limited
			 by—
					(1)statutory
			 authority that authorizes action or withholding action for reasons of national
			 security, public safety, or resource conservation;
					(2)any other Federal
			 statute that specifically precludes recreational fishing, hunting, or shooting
			 on specific Federal public lands, waters, or units thereof; and
					(3)discretionary
			 limitations on recreational fishing, hunting, and shooting determined to be
			 necessary and reasonable as supported by the best scientific evidence and
			 advanced through a transparent public process.
					(b)ManagementConsistent
			 with subsection (a), the head of each Federal public land management agency
			 shall exercise its land management discretion—
					(1)in a manner that
			 supports and facilitates recreational fishing, hunting, and shooting
			 opportunities;
					(2)to the extent
			 authorized under applicable State law; and
					(3)in accordance with
			 applicable Federal law.
					(c)Planning
					(1)Effects of plans
			 and activities
						(A)Evaluation of
			 effects on opportunities to engage in recreational fishing, hunting, or
			 shootingFederal public land planning documents, including land
			 resources management plans, resource management plans, travel management plans,
			 general management plans, and comprehensive conservation plans, shall include a
			 specific evaluation of the effects of such plans on opportunities to engage in
			 recreational fishing, hunting, or shooting.
						(B)Not major
			 Federal actionNo action
			 taken under this title, or under section 4 of the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd),
			 as amended by the National Wildlife Refuge System Improvement Act of 1997,
			 either individually or cumulatively with other actions involving Federal public
			 lands, shall be considered to be a major Federal action significantly affecting
			 the quality of the human environment, and no additional identification,
			 analysis, or consideration of environmental effects, including cumulative
			 effects, is necessary or required.
						(C)Other activity
			 not consideredFederal public
			 land management officials are not required to consider the existence or
			 availability of recreational fishing, hunting, or shooting opportunities on
			 adjacent or nearby public or private lands in the planning for or determination
			 of which Federal public lands are open for these activities or in the setting
			 of levels of use for these activities on Federal public lands, unless the
			 combination or coordination of such opportunities would enhance the
			 recreational fishing, hunting, or shooting opportunities available to the
			 public.
						(2)Use of
			 volunteersIf hunting is
			 prohibited by law, all Federal public land planning documents listed in
			 paragraph (1)(A) of an agency shall, after appropriate coordination with State
			 fish and wildlife agencies, allow the participation of skilled volunteers in
			 the culling and other management of wildlife populations on Federal public
			 lands unless the head of the agency demonstrates, based on the best scientific
			 data available or applicable Federal statutes, why skilled volunteers shall not
			 be used to control overpopulations of wildlife on the land that is the subject
			 of the planning documents.
					(d)Bureau of Land
			 Management and Forest Service lands
					(1)Lands
			 openLands under the
			 jurisdiction of the Bureau of Land Management and the Forest Service, including
			 Wilderness Areas, Wilderness Study Areas, lands designated as wilderness or
			 administratively classified as wilderness eligible or suitable and primitive or
			 semi-primitive areas but excluding lands on the Outer Continental Shelf, shall
			 be open to recreational fishing, hunting, and shooting unless the managing
			 Federal agency acts to close lands to such activity. Lands may be subject to
			 closures or restrictions if determined by the head of the agency to be
			 necessary and reasonable and supported by facts and evidence, for purposes
			 including resource conservation, public safety, energy or mineral production,
			 energy generation or transmission infrastructure, water supply facilities,
			 protection of other permittees, protection of private property rights or
			 interests, national security, or compliance with other law.
					(2)Shooting
			 ranges
						(A)In
			 generalThe head of each
			 Federal agency shall use his or her authorities in a manner consistent with
			 this Act and other applicable law, to—
							(i)lease or permit
			 use of lands under the jurisdiction of the agency for shooting ranges;
			 and
							(ii)designate
			 specific lands under the jurisdiction of the agency for recreational shooting
			 activities.
							(B)Limitation on
			 liabilityAny designation under subparagraph (A)(ii) shall not
			 subject the United States to any civil action or claim for monetary damages for
			 injury or loss of property or personal injury or death caused by any activity
			 occurring at or on such designated lands.
						(e)Necessity in
			 wilderness areas and within and supplemental to wilderness
			 purposes
					(1)Minimum
			 requirements for administrationThe provision of opportunities for hunting,
			 fishing and recreational shooting, and the conservation of fish and wildlife to
			 provide sustainable use recreational opportunities on designated wilderness
			 areas on Federal public lands shall constitute measures necessary to meet the
			 minimum requirements for the administration of the wilderness area.
					(2)The term within and supplemental
			 to Wilderness purposes in section 4(a) of
			 Public Law
			 88–577, means that any requirements imposed by that Act shall
			 be implemented only insofar as they do not prevent Federal public land
			 management officials and State fish and wildlife officials from carrying out
			 their wildlife conservation responsibilities or providing recreational
			 opportunities on the Federal public lands subject to a wilderness
			 designation.
					(3)Paragraphs (1) and
			 (2) are not intended to authorize or facilitate commodity development, use, or
			 extraction, or motorized recreational access or use.
					(f)ReportNot later than October 1 of every other
			 year, beginning with the second October 1 after the date of the enactment of
			 this Act, the head of each Federal agency who has authority to manage Federal
			 public land on which fishing, hunting, or recreational shooting occurs shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report that
			 describes—
					(1)any Federal public land administered by the
			 agency head that was closed to recreational fishing, sport hunting, or shooting
			 at any time during the preceding year; and
					(2)the reason for the
			 closure.
					(g)Closures or
			 significant restrictions of 640 or more acres
					(1)In
			 generalOther than closures
			 established or prescribed by land planning actions referred to in subsection
			 (d) or emergency closures described in paragraph (3) of this subsection, a
			 permanent or temporary withdrawal, change of classification, or change of
			 management status of Federal public land that effectively closes or
			 significantly restricts 640 or more contiguous acres of Federal public land to
			 access or use for fishing or hunting or activities related to fishing and
			 hunting (or both) shall take effect only if, before the date of withdrawal or
			 change, the head of the Federal agency that has jurisdiction over the Federal
			 public land—
						(A)publishes
			 appropriate notice of the withdrawal or change, respectively;
						(B)demonstrates that
			 coordination has occurred with a State fish and wildlife agency; and
						(C)submits to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate written notice of the
			 withdrawal or change, respectively.
						(2)Aggregate or
			 cumulative effectsIf the
			 aggregate or cumulative effect of separate withdrawals or changes effectively
			 closes or significantly restricts 1280 or more acres of land or water, such
			 withdrawals and changes shall be treated as a single withdrawal or change for
			 purposes of paragraph (1).
					(3)Emergency
			 closuresNothing in this Act prohibits a Federal land management
			 agency from establishing or implementing emergency closures or restrictions of
			 the smallest practicable area to provide for public safety, resource
			 conservation, national security, or other purposes authorized by law. Such an
			 emergency closure shall terminate after a reasonable period of time unless
			 converted to a permanent closure consistent with this Act.
					(4)National
			 wildlife refuge systemNothing in this Act is intended to amend or
			 modify the provisions of the National Wildlife Refuge System Administration Act
			 of 1966 (16 U.S.C.
			 668dd et seq.), except as expressly provided herein.
					(h)Areas not
			 affectedNothing in this title requires the opening of national
			 park or national monuments under the jurisdiction of the National Park Service
			 to hunting or recreational shooting.
				(i)No
			 priorityNothing in this title requires a Federal agency to give
			 preference to recreational fishing, hunting, or shooting over other uses of
			 Federal public land or over land or water management priorities established by
			 Federal law.
				(j)Consultation
			 with councilsIn fulfilling the duties set forth in this title,
			 the heads of Federal agencies shall consult with respective advisory councils
			 as established in Executive Order Nos. 12962 and 13443.
				(k)Authority of the
			 States
					(1)In
			 generalNothing in this title shall be construed as interfering
			 with, diminishing, or conflicting with the authority, jurisdiction, or
			 responsibility of any State to manage, control, or regulate fish and wildlife
			 under State law (including regulations) on land or water within the State,
			 including on Federal public land.
					(2)Federal
			 licensesNothing in this
			 title authorizes the head of a Federal agency head to require a license, fee,
			 or permit to fish, hunt, or trap on land or water in a State, including on
			 Federal public land in the States, except that this paragraph shall not affect
			 the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting
			 and Conservation Stamp Act (16 U.S.C. 718 et seq.).
					IIRecreational
			 Shooting Protection
			201.Short
			 titleThis title may be cited
			 as the Recreational Shooting
			 Protection Act.
			202.DefinitionsIn this title:
				(1)DirectorThe
			 term Director means the Director of the Bureau of Land
			 Management.
				(2)National
			 monument landThe term National Monument land has
			 the meaning given that term in the Act of June 8, 1908 (commonly known as the
			 Antiquities Act;
			 16 U.S.C. 431 et
			 seq.).
				(3)Recreational
			 shootingThe term
			 recreational shooting includes any form of sport, training,
			 competition, or pastime, whether formal or informal, that involves the
			 discharge of a rifle, handgun, or shotgun, or the use of a bow and
			 arrow.
				203.Recreational
			 shooting
				(a)In
			 generalSubject to valid
			 existing rights, National Monument land under the jurisdiction of the Bureau of
			 Land Management shall be open to access and use for recreational shooting,
			 except such closures and restrictions determined by the Director to be
			 necessary and reasonable and supported by facts and evidence for one or more of
			 the following:
					(1)Reasons of
			 national security.
					(2)Reasons of public
			 safety.
					(3)To comply with an
			 applicable Federal statute.
					(4)To comply with a
			 law (including regulations) of the State in which the National Monument land is
			 located that is applicable to recreational shooting.
					(b)Notice;
			 report
					(1)RequirementExcept
			 as set forth in paragraph (2)(B), before a restriction or closure under
			 subsection (a) is made effective, the Director shall—
						(A)publish public notice of such closure or
			 restriction in a newspaper of general circulation in the area where the closure
			 or restriction will be carried out; and
						(B)submit to Congress a report detailing the
			 location and extent of, and evidence justifying, such a closure or
			 restriction.
						(2)TimingThe
			 Director shall issue the notice and report required under paragraph (1)—
						(A)before the closure
			 if practicable without risking national security or public safety; and
						(B)in cases where
			 such issuance is not practicable for reasons of national security or public
			 safety, not later than 30 days after the closure.
						(c)Cessation of
			 closure or restrictionA
			 closure or restriction under paragraph (1) or (2) of subsection (a) shall cease
			 to be effective—
					(1)effective on the day after the last day of
			 the six-month period beginning on the date on which the Director submitted the
			 report to Congress under subsection (b)(2) regarding the closure or
			 restriction, unless the closure or restriction has been approved by Federal
			 law; and
					(2)30 days after the date of the enactment of
			 a Federal law disapproving the closure or restriction.
					(d)ManagementConsistent
			 with subsection (a), the Director shall manage National Monument land under the
			 jurisdiction of the Bureau of Land Management—
					(1)in a manner that
			 supports, promotes, and enhances recreational shooting opportunities;
					(2)to the extent
			 authorized under State law (including regulations); and
					(3)in accordance with
			 applicable Federal law (including regulations).
					(e)Limitation on
			 duplicative closures or restrictionsUnless supported by criteria under
			 subsection (a) as a result of a change in circumstances, the Director may not
			 issue a closure or restriction under subsection (a) that is substantially
			 similar to closure or restriction previously issued that was not approved by
			 Federal law.
				(f)Effective date
			 for prior closures and restrictionsOn the date that is 6 months after the date
			 of the enactment of this Act, this title shall apply to closures and
			 restrictions in place on the date of the enactment of this title that relate to
			 access and use for recreational shooting on National Monument land under the
			 jurisdiction of the Bureau of Land Management.
				(g)Annual
			 reportNot later than October
			 1 of each year, the Director shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report that describes—
					(1)any National
			 Monument land under the jurisdiction of the Bureau of Land Management that was
			 closed to recreational shooting or on which recreational shooting was
			 restricted at any time during the preceding year; and
					(2)the reason for the
			 closure.
					(h)No
			 priorityNothing in this title requires the Director to give
			 preference to recreational shooting over other uses of Federal public land or
			 over land or water management priorities established by Federal law.
				(i)Authority of the
			 states
					(1)SavingsNothing
			 in this title affects the authority, jurisdiction, or responsibility of a State
			 to manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water in the State, including Federal public
			 land.
					(2)Federal
			 licensesNothing in this title authorizes the Director to require
			 a license for recreational shooting on land or water in a State, including on
			 Federal public land in the State.
					(j)Controlling
			 provisionsIn any instance
			 when one or more provisions in title I and in this title may be construed to
			 apply in an inconsistent manner to National Monument land, the provisions in
			 this title shall take precedence and apply.
				IIIPolar Bear
			 Conservation and Fairness
			301.Short
			 titleThis title may be cited
			 as the Polar Bear Conservation and
			 Fairness Act of 2012 .
			302. Permits for
			 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended
			 to read as follows:
				
					(D)(i)The Secretary of the Interior shall,
				expeditiously after the expiration of the applicable 30-day period under
				subsection (d)(2), issue a permit for the importation of any polar bear part
				(other than an internal organ) from a polar bear taken in a sport hunt in
				Canada to any person—
							(I)who submits, with the permit application,
				proof that the polar bear was legally harvested by the person before February
				18, 1997; or
							(II)who has submitted, in support of a permit
				application submitted before May 15, 2008, proof that the polar bear was
				legally harvested by the person before May 15, 2008, from a polar bear
				population from which a sport-hunted trophy could be imported before that date
				in accordance with
				section
				18.30(i) of title 50, Code of Federal Regulations.
							(ii)The Secretary shall issue permits under
				clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this
				paragraph, subsection (d)(3), and sections 101 and 102. Sections 101(a)(3)(B)
				and 102(b)(3) shall not apply to the importation of any polar bear part
				authorized by a permit issued under clause (i)(I). This clause shall not apply
				to polar bear parts that were imported before June 12, 1997.
						(iii)The Secretary shall issue permits under
				clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph or
				subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the
				importation of any polar bear part authorized by a permit issued under clause
				(i)(II). This clause shall not apply to polar bear parts that were imported
				before the date of enactment of the Polar
				Bear Conservation and Fairness Act of
				2012.
						.
			IVHunting, Fishing,
			 and Recreational Shooting Protection
			401.Short
			 titleThis title may be cited
			 as the Hunting, Fishing, and
			 Recreational Shooting Protection Act.
			402.Modification of
			 definitionSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is
			 amended—
				(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;
				(2)in clause (vi) by
			 striking the period at the end and inserting , and; and
				(3)by inserting after
			 clause (vi) the following:
					
						(vii)any sport
				fishing equipment (as such term is defined in subsection (a) of
				section
				4162 of the Internal Revenue Code of 1986) the sale of which is
				subject to the tax imposed by section 4161(a) of such Code (determined without
				regard to any exemptions from such tax as provided by section 4162 or 4221 or
				any other provision of such Code), and sport fishing equipment
				components.
						.
				VHunting in
			 Kisatchie National Forest
			501.Hunting in Kisatchie
			 National Forest
				(a)In
			 generalConsistent with the
			 Act of June 4, 1897 (16 U.S.C. 551), the Secretary of
			 Agriculture may not restrict the use of dogs in deer hunting activities in
			 Kisatchie National Forest, unless such restrictions—
					(1)apply to the
			 smallest practicable portions of such unit; and
					(2)are necessary to
			 reduce or control trespass onto land adjacent to such unit.
					(b)Prior
			 restrictions voidAny
			 restrictions regarding the use of dogs in deer hunting activities in Kisatchie
			 National Forest in force on the date of the enactment of this Act shall be void
			 and have no force or effect.
				VIDESIGNATION OF
			 AND RESTRICTIONS ON NATIONAL MONUMENTS
			601.Designation of
			 and restrictions on national monuments
				(a)DesignationNo national monument designated by
			 presidential proclamation shall be valid until the Governor and the legislature
			 of each State within the boundaries of the proposed national monument have
			 approved of such designation.
				(b)RestrictionsThe
			 Secretary of the Interior shall not implement any restrictions on the public
			 use of a national monument until the expiration of an appropriate review period
			 (determined by the Secretary of the Interior) providing for public
			 input.
				
	
		
			Passed the House of
			 Representatives April 17, 2012.
			Karen L. Haas,
			Clerk
		
	
